Case: 2:19-cv-00019-WOB-CJS Doc #: 76 Filed: 02/18/20 Page: 1 of 4 - Page ID#: 1172




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                           NORTHERN DIVISION AT COVINGTON

 NICHOLAS SANDMANN, by and through
 his parents and natural guardians, TED
 SANDMANN and JULIE SANDMANN,

              Plaintiff,                      No. 2:19-cv-19-WOB-CJS

 v.

 WP COMPANY LLC, d/b/a THE
 WASHINGTON POST,

              Defendant.

 NICHOLAS SANDMANN, by and through
 his parents and natural guardians, TED
 SANDMANN and JULIE SANDMANN,

              Plaintiff,                      No. 2:19-cv-31-WOB-CJS

 v.

 CABLE NEWS NETWORK, INC.,

              Defendant.

 NICHOLAS SANDMANN, by and through
 his parents and natural guardians, TED
 SANDMANN and JULIE SANDMANN,

              Plaintiff,                      No. 2:19-cv-56-WOB-CJS

 v.

 NBCUNIVERSAL MEDIA, LLC,

              Defendant.
Case: 2:19-cv-00019-WOB-CJS Doc #: 76 Filed: 02/18/20 Page: 2 of 4 - Page ID#: 1173




    PLAINTIFF’S MOTION FOR EXTENSTION OF TIME TO FILE PLAINTIFF’S
 STATUS REPORT REGARDING ADDITIONAL LAWSUITS PURSUANT TO AGREED
                               ORDER


        COMES NOW, Nicholas Sandmann, by and through his parents and natural guardians Ted

 Sandmann and Julie Sandmann (“Plaintiff”), and respectfully moves this Court to extend the time

 by which Plaintiff must file the Plaintiff’s Status Report Regarding Additional Lawsuits pursuant

 to the Agreed Order entered on January 15, 2020 in the actions styled Sandmann v. WP Company,

 LLC d/b/a The Washington Post, No. 2:19-cv-19-WOB-CJS (E.D. Ky. filed Feb. 19, 2019) [Doc.

 74]; Sandmann v. Cable News Network, Inc., No. 2:19-cv-31-WOB-CJS (E.D. Ky. filed Mar. 12,

 2019) [Doc. 57]; and Sandmann v. NBCUniversal Media, LLC, No. 2:19-cv-56-WOB-CJS (E.D.

 Ky. filed May 1, 2019) [Doc. 55] (the “Status Report”). Plaintiff respectfully requests an additional

 week—up to and including February 25, 2020—to prepare the Status Report. No party opposes

 Plaintiff’s request. A memorandum in support and proposed order are attached.



        Respectfully submitted this 18th day of February, 2020.



                                                      /s/ Todd V. McMurtry
  L. Lin Wood (pro hac vice)                          Todd V. McMurtry (82101)
  L. LIN WOOD, P.C.                                   Kyle M. Winslow (95343)
  1180 W. Peachtree St., Ste. 2040                    HEMMER DEFRANK WESSELS PLLC
  Atlanta, GA 30309                                   250 Grandview Drive, Suite 500
  Phone: (404) 891-1402                               Ft. Mitchell, KY 41017
  Fax: (404) 506-9111                                 Phone: (859) 344-1188
  Email: lwood@linwoodlaw.com                         Fax: (859) 578-3869
                                                      Email: tmcmurtry@hemmerlaw.com
  Trial Attorney for Plaintiff                        Email: kwinslow@hemmerlaw.com

                                                      Trial Attorneys for Plaintiff




                                                  2
Case: 2:19-cv-00019-WOB-CJS Doc #: 76 Filed: 02/18/20 Page: 3 of 4 - Page ID#: 1174




                                 MEMORANDUM IN SUPPORT

         Pursuant to Local Rule 7.1(b), motions for extensions of time that are not by agreed order

 must be accompanied by (1) the reasons for the extension and (2) whether the other parties consent.

 Each point supporting the Plaintiff’s Motion for Extension of Time to File Plaintiff’s Status Report

 Regarding Additional Lawsuits (the “Motion” or “Status Report” or “Extension of Time”) will be

 addressed below.

         First, Plaintiff Nicholas Sandmann (“Plaintiff”) requires this Extension of Time because it

 is necessary for Plaintiff to finalize his investigation into other entities who have either published

 or republished Phillips’ false narrative that Nicholas blocked or otherwise restricted Phillips’ free

 movement at the January 18 incident at the National Mall (the “January 18 Events”). Since

 Plaintiff seeks to provide this Court with the fullest picture possible of the potential defendants

 that Plaintiff might sue in this Court or any other court, Plaintiff requires additional time to

 investigate the extent of the republication of Phillips’ false narrative by other entities and

 individuals throughout the internet and social media platforms.

         Second, Plaintiff contacted local counsel for the three other parties (WP Company, LLC

 d/b/a The Washington Post, Cable News Network, Inc., and NBCUniversal Media, LLC) today,

 February 18, 2020, by telephone to ask each for consent to this extension of time. No party opposes

 Plaintiff’s request.

         For the reasons stated above, the Plaintiff’s Motion for Extension of Time to File Plaintiff’s

 Status Report Regarding Additional Lawsuits should be granted. A proposed order is attached.




                                                   3
Case: 2:19-cv-00019-WOB-CJS Doc #: 76 Filed: 02/18/20 Page: 4 of 4 - Page ID#: 1175




                                CERTIFICATE OF SERVICE

        I hereby certify that on February 18, 2020, I electronically filed the foregoing document

 with the Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing

 to registered CM/ECF participants.


                                                     /s/ Todd V. McMurtry

                                                     Plaintiff’s Counsel




                                                4
